                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

Carol Sinclair,

       Plaintiff,

v.                                             Case No. 18-13652

Henry Ford Health System,                      Sean F. Cox
                                               United States District Court Judge
      Defendant.
__________________________/

                                      OPINION & ORDER

       This is the second action that this pro se plaintiff has filed against her former employer,

Defendant Henry Ford Health System, who terminated her back in 2015. The matter is before

the Court on Defendant’s Motion to Dismiss. The motion has been briefed by the parties and the

Court heard oral argument on April 11, 2019. For the reasons set forth below, the Court shall:

1) dismiss Plaintiff’s federal Title VII claims with prejudice, because they are untimely; and 2)

decline to exercise supplemental jurisdiction over her state-law claims, having dismissed the

only federal claims at a very early stage of the litigation (ie., upon a motion to dismiss filed

before the Court has even held a scheduling conference.)

                                         BACKGROUND

       Acting pro se, Plaintiff Carol Sinclair (“Sinclair”) filed this action on November 21,

2018. Her complaint states that she asserts that this Court has federal-question jurisdiction over

this action (Compl. at 3), yet the “federal statute” upon which she bases her claims in this action

is identified as the “Elliott-Larsen Civil Rights Act.” (Compl. at 4; see also Civil Cover Sheet).

       Sinclair identified this case as a companion case to Case Number 16-12757, that was

                                                  1
assigned to the Honorable Gerald Rosen. (Id.). Sinclair checked a box indicating that her

current case had previously been filed and dismissed. The Court will refer to that prior action as

the 2016 Case. Because Judge Rosen has since retired, this case was not reassigned to him as a

companion case to the 2016 Case.

       The docket reflects that Sinclair filed the 2016 Case against Henry Ford Health System

on July 26, 2016. The complaint in that case alleged that in June of 2015, a manager had made

an inappropriate comment about it being “KK day” and that Sinclair reported that to her

manager. She alleged that she was later placed on a performance improvement plan (“PIP”) and

was later fired on November 18, 2015. Sinclair alleged in the 2016 Case that she was placed on

the PIP and was terminated in retaliation for her having reported the comment by the manager.

Sinclair attached a “Right to Sue Letter” from the EEOC to her complaint in the 2016 Case.

(ECF No. 1 at PageID3 in Case No. 16-12757). That letter was dated May 3, 2016 and advised

Sinclair that she had to file suit within 90 days of receipt of the letter. At Sinclair’s request, the

2016 Case was dismissed without prejudice on December 9, 2016.

       On November 21, 2018 – nearly two years later – Sinclair filed this action. Sinclair’s

Complaint in this action is again based on her prior employment with Defendant, the 2015 “KK

day” comment, her having been placed on PIP after reporting the comment, and her eventual

termination in 2015.

       Because Sinclair’s Complaint in this action only references the ELCRA, a state statute,

this Court issued an Order to Show Cause why this case should not be dismissed for lack of

subject matter jurisdiction. (ECF No. 4). Sinclair responded to that order, asserting that she is

seeking to pursue claims under “the Civil Rights Act of 1964,” a reference to Title VII.


                                                   2
(ECF No. 8).

       Defendant filed a Motion to Dismiss in this case on December 13, 2018, under Fed. R.

Civ. P. 12(b)(1) (subject matter jurisdiction) and 12(b)(6) (failure to state a claim). This motion

asserts that this case should be dismissed on several grounds: 1) lack of subject matter

jurisdiction, because Sinclair’s complaint only references the ELCRA; 2) failure to state a claim

under the ELCRA, due to insufficient allegations; 3) Sinclair cannot pursue litigation because

she agreed to arbitrate all disputes when she began employment with Defendant; and 4) to the

extent she’s now claiming that her claims are brought under Title VII, they should be dismissed

as untimely.

       Sinclair filed a response that states that she is seeking relief under Title VII and that she

“received a right to sue letter from EEOC.” (ECF No. 13). In her response, Sinclair does not

deny that she agreed to arbitrate any claims with Defendant when she began her employment

with Defendant but questions whether the agreement is legally-binding without a signature from

Defendant’s representative. She also asserts that “Arbitration would have been problematic

given the adverse working conditions. The director had already stated if I didn’t quit, I would be

fired. An unbiased ruling would not have been in my favor.” (Id. at 6).

       Defendant’s Reply Brief states that Sinclair never filed for arbitration after the 2016 Case

was dismissed. Defendant asserts that to the extent Sinclair asserts a Title VII claim in this

action, it is untimely. Defendant also notes that Sinclair has not addressed Defendant’s other

legal challenges.


                                            ANALYSIS

I.     Sinclair’s Title VII Claims Are Untimely And Shall Be Dismissed With Prejudice.

                                                 3
         Sinclair’s Show Cause Response and her brief in response to Defendant’s motion both

indicate that she is seeking to pursue Title VII claims against Defendant in this action.

         Defendant correctly notes that any Title VII claims that Sinclair seeks to assert that are

based on her 2015 termination, or events that preceded it, are time-barred.

         As explained by the Sixth Circuit in Peeples v. City of Detroit, 891 F.3d 622 (6th Cir.

2018):

                   Congress gave the EEOC initial enforcement responsibility for
         employment discrimination claims brought under Title VII. Younis v. Pinnacle
         Airlines, Inc., 610 F.3d 359, 361 (6th Cir. 2010). Accordingly, a plaintiff must
         first file an administrative charge with the EEOC within a certain time that alleges
         the wrongful conduct. Id. “The Charge must be ‘sufficiently precise to identify
         the parties, and to describe generally the action or practices complained of.’” Id.
         (quoting 29 C.F.R. § 1601.12(b)). A plaintiff must exhaust administrative
         remedies before filing suit in federal court. Id. at 362. To properly exhaust, a
         plaintiff must: “(1) timely file a charge of employment discrimination with the
         EEOC; and (2) receive and act upon the EEOC’s statutory notice of the right to
         sue (‘right-to-sue letter’)” Granderson v. Univ. of Michigan, 211 Fed. Appx. 398,
         400 (6th Cir. 2006).

Peeples v. City of Detroit, 891 F.3d 622, 630 (6th Cir. 2018).

         Here, Sinclair filed an EEOC charge following her having been placed on a PIP, and then

having been terminated, by Defendant in 2015. Sinclair received a “right to sue” letter from the

EEOC on May 3, 2016, which advised her that she had to file suit against Defendant within 90

days of receipt of that letter.

         But Sinclair did not file this action against Defendant until more than two full years later,

on November 21, 2018. As such, Sinclair cannot proceed with these Title VII claims against

Defendant. The Court shall dismiss her Title VII claims against Defendant with prejudice.

II.      Having Dismissed The Only Federal Claims In This Action At A Very Early Stage,
         The Court Declines To Exercise Supplemental Jurisdiction Over Sinclair’s State-
         Law Claims.

                                                   4
       As Defendant’s motion notes, Sinclair’s ELCRA claims are state-law claims over which

this Court lacks subject matter jurisdiction.

       Given that the Court is dismissing the only federal claims in this action at a very early

stage (ie, on a motion to dismiss, before even having held a scheduling conference), the Court

declines to exercise supplemental jurisdiction over Sinclair’s state-law claims and shall dismiss

those claims without prejudice.

                                   CONCLUSION & ORDER


       For the reasons set forth above, the Court ORDERS that Plaintiff’s Title VII claims in

this action are DISMISSED WITH PREJUDICE. The Court DECLINES TO EXERCISE

SUPPLEMENTAL JURISDICTION over Plaintiffs’ state-law claims and dismisses those claims

without prejudice.

       IT IS SO ORDERED.

                                                s/Sean F.p Cox
                                                Sean F. Cox
                                                United States District Judge

Dated: April 12, 2019

I hereby certify that a copy of the foregoing document was served upon counsel of record on
April 12, 2019, by electronic and/or ordinary mail.

                               s/Kristen MacKay
                               Case Manager Generalist




                                                   5
